BRAY, J.
This appeal by intervener, appellant in propria persona, is from an order of the superior court “Memorandum Decision Order of Court Amending Original Order Appointing Receiver” dated February 3, 1955, and signed March 2, 1955, modifying a previous order instructing the receiver appointed to take possession of the property of cross-defendants to satisfy a judgment (see Allen v. Gardner, 126 Cal.App.2d 335 [272 P.2d 99]) in favor of cross-complainant and claims of other creditors of cross-defendants.
The grounds of the appeal are that the modifying order improperly established priorities as between the judgment creditor (claimed by appellant to be a creditor only of the individual partners and not of the partnership) and creditors of the partnership.
*468At the oral argument, the parties stipulated that said modifying order does not establish priorities of any kind and that the question of priorities is still to be determined by the superior court, including the question of whether or not said judgment is on an equality with, ahead of, or behind, the claims of any other creditors. Pursuant to said stipulation, said order is hereby interpreted as above expressed.
The order is affirmed. In the interests of justice, under rule 26(a), Rules on Appeal, each party shall bear its own costs.
Peters, P. J., and Wood (Fred B.), J., concurred.